[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT           FILED
                   ________________________ U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                        May 8, 2009
                          No. 08-12908
                                                     THOMAS K. KAHN
                      Non-Argument Calendar
                                                         CLERK
                    ________________________

                 D. C. Docket No. 05-80885-CV-KLR

JANICE MURRAY,


                                                              Plaintiff
                                                       Cross-Appellee,

CATHLEEN SCOTT, P.A.,

                                                             Appellant
                                                       Cross-Appellee,
CATHLEEN A. SCOTT, Esq.

                                                            Appellant,

                              versus

PLAYMAKER SERVICES, LLC,
a Florida corporation,
JOEL JOEL "BRILL" MAXWELL,
an individual,
WAY COOL PLAYGROUNDS, INC.,

                                                Defendants-Appellees
                                                   Cross-Appellants.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                      (May 8, 2009)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

      This is an action brought by Janice Murray against Playmaker Services,

LLC (Playmaker), Joel Joel “Brill” Maxwell, and Way Cool Playgrounds, Inc.

(Way Cool) under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) and

Florida law. The district court granted the defendants’ motion for summary

judgment on September 25, 2007, and entered a final judgment pursuant to that

order on October 23, 2007. On November 19, 2007, the defendants moved the

court to impose sanctions against Murray, pursuant to Fla. Stat. § 448.08, and

against her counsel, Cathleen Scott, P.A. and Cathleen Scott (collectively “Scott”),

pursuant to 28 U.S.C. § 1927.1 In an order entered on April 23, 2008, the court

      1
          Section 1927 provides:

      Any attorney or other person admitted to conduct cases in any court of the United
      States or any Territory thereof who so multiplies the proceedings in any case
      unreasonably and vexatiously may be required by the court to satisfy personally
      the excess costs, expenses, and attorneys’ fees reasonably incurred because of
      such conduct.

                                              2
denied the motion as it applied to Murray, but granted the motion as it applied to

her counsel and ordered counsel to pay the defendants $23,375 in attorney’s fees.2

Scott now appeals the court’s imposition of the § 1927 sanctions; the defendants

cross-appeal the court’s denial of sanctions against Murray. We consider first

Scott’s appeal, then the defendants’ cross-appeal.

       Scotts argues that the court abused its discretion in imposing sanctions

under § 1927 without holding an evidentiary hearing. In the district court, Scott

did not object to the court’s failure to hold an evidentiary hearing; rather, she

raises the issue for the first time on appeal. We do not consider on appeal issues

not raised in the district court. See e.g., BUC Int’l Corp. v. Int’l Yacht Council

Ltd., 489 F.3d 1129, 1140 (11th Cir. 2007). The issue before us, then, is whether

the district court abused its discretion in holding Scott amenable to sanction under

§ 1927. Schwartz v. Million Air, Inc., 341 F.3d 1220 (11th Cir. 2003). We find

no abuse of discretion. The record fully supports the reasons the court articulated

in its April 23, 2008 order as the bases for the action it took, and therefore affirm

its decision.




       2
          The court held that “plaintiff’s counsel . . . responsible for defendants’ attorney’s fees
incurred after the conclusion of discovery, the point at which [counsel] should have been aware
that the suit was meritless.” Order at 6.

                                                  3
      We likewise find no abuse of discretion in the court’s decision denying

sanctions against Murray. Under § 448.08, “[t]he court may award to the

prevailing party in an action for unpaid wages costs of the action and a reasonable

attorney’s fee.” Fla. Stat. § 448.08. “Section 448.08 is clear and unambiguous on

its face: there must be ‘an action for back wages’ to implicate the statutory

entitlement.” Dade County v. Pena, 664 So.2d 959 (Fla. 1995) (citation omitted).

Unpaid commissions are considered wages under § 448.08. Gulf Solar, Inc. v.

Westfall, 447 So.2d 363, 367 (Fla. Dist. Ct. App. 1984).

      “[B]y virtue of [a] summary judgment [order] entered adverse to [an

employee] on his claim for unpaid wages or salary, [the employer] is [the]

prevailing party under [Fla. Stat. § 448.08], and is, therefore, entitled to attorney’s

fees. Sentinel Enters., Inc. v. Stankiewicz, 545 So.2d 288, 289 (Fla. Dist. Ct.

App. 1989). However, “[Fla. Stat. §] 448.08 attorney’s fees do not apply to

[claims brought as] independent contractors.” Goodwin v. Blu Murray Ins.

Agency, Inc., 939 So.2d 1098, 1102-03 (Fla. Dist. Ct. App. 2006); see also

Caldwell-Davis Constr. Corp. v. Hoover, 461 So.2d 973, 973 (Fla. Dist. Ct.

App. 1984) (holding that Fla. Stat. § 448.08 only applies to actions brought by an

“employee” to recover “unpaid wages”). As the district court properly found,

Murray was an independent contractor.

      AFFIRMED.

                                           4